Citation Nr: 0925449	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-35 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for atrial fibrillation 
secondary to posttraumatic stress disorder (PTSD) for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1948 to 
February 1952.  He died in August 2005.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for the cause of the 
Veteran's death, DIC benefits under 38 U.S.C.A. § 1318, and 
entitlement to service connection for atrial fibrillation 
secondary to PTSD.  The claims file was subsequently 
transferred to the RO in San Diego, California.  The 
appellant testified at an RO hearing in February 2007.

The issue of service connection for atrial fibrillation 
secondary to PTSD for purposes of accrued benefits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The Veteran died in August 2005 from congestive heart 
failure.

2.  At the time of the Veteran's death, service connection 
was in effect for residuals of total revision left hip 
replacement times two rated as 70 percent disabling, 
effective October 7, 1996; residuals of total arthroplasty of 
the right hip rated as 70 percent disabling, effective 
February 1, 1997 (with a previous total temporary evaluation, 
effective December 15, 1995); PTSD rated as 70 percent 
disabling, effective September 30, 2004; degenerative 
arthritis of the lumbar spine rated as 20 percent disabling, 
effective October 7, 1996; and degenerative arthritis of the 
bilateral knees, each rated as 10 percent disabling, 
effective October 7, 1996; for a combined rating of 100 
percent effective December 15, 1995.  

3.  Resolving all doubt in the favor of the claimant, the 
medical evidence shows the Veteran's service-connected PTSD 
aggravated his death-causing congestive heart failure.  

4. The Veteran was not a former prisoner of war; he was not 
continuously rated totally disabled for a period of not less 
than five years from the date of his discharge from active 
duty; a total disability rating was not in effect for 10 
years immediately prior to the date of his death; there has 
been no allegation of clear and unmistakable error in any 
prior decision; nor has the appellant identified any other 
basis for granting this claim.


CONCLUSIONS OF LAW

1.  A disease aggravated by a service-connected disability 
caused the Veteran's death. 38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.312 (2008).

2. The criteria for entitlement to DIC pursuant to 38 
U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 1318, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of death

The appellant contends that one of the Veteran's service-
connected disabilities, either his service-connected 
bilateral hip disability or his PTSD, aggravated his 
congestive heart failure, which caused his death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions; but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

The Veteran's death certificate shows he died in August 2005 
of congestive heart failure.  At the time of the Veteran's 
death service connection was in effect for residuals of total 
revision left hip replacement times two, residuals of total 
arthroplasty of the right hip, PTSD, degenerative arthritis 
of the lumbar spine, and degenerative arthritis of the 
bilateral knees.  As noted, the appellant primarily contends 
that either the Veteran's service-connected hip disabilities 
or the PTSD contributed to cause the Veteran's death.

Prior to his death, November 2002 VA medical records show a 
new onset of congestive heart failure.   The Veteran 
reportedly had been sleeping during a PTSD nightmare and 
converted to afibrillation with rapid ventricular response.  
An echocardiogram lab consult showed a finding of congestive 
heart failure.  

A November 2004 VA mental health note shows the Veteran 
reported two recent nightmares of combat.  The pacing, 
anxious, and agitated feelings, which were worse after his 
hospitalization for congestive heart failure, were now 
essentially resolved.

The Veteran underwent a VA examination in August 2005 for 
purposes of determining whether his congestive heart failure/ 
atrial was secondary to or aggravated by his service-
connected PTSD.  The examination report noted that the 
Veteran had a new onset of heart problems in November 2002.  
He had been watching war coverage on television the summer of 
2002, which caused severe distress and in November of that 
year he was diagnosed with congestive heart failure and 
admitted to the hospital.  The Veteran stated that he felt 
that his PTSD caused his heart problems by putting "so much 
pressure on my heart that it collapsed."  He continued to 
have nightmares and thrashing around at night.  The last 
episode of more severe symptoms of congested heart failure 
was last August of 2004.  Since being admitted his symptoms 
had been less acute.  He started cardiac rehabilitation in 
late 2004, which he believed helped significantly with his 
cardiac symptoms.  
 
Diagnostic findings included a November 2004 cardiology 
consult report, which showed a diagnosis of chronic atrial 
fibrillation, chronic renal failure with periodic worsening 
related to overdiuresis, and biventricular systolic 
dysfunction (cardiomyopathy).  A January 2005 cardiology note 
showed the same findings.  A February 2005 electrocardiogram 
showed atrial fibrillation with slow ventricular response 
around 60, with non-specific sinus tachycardia T wave 
changes.  The examiner also noted the November 2002 admission 
for subacute dyspnea and diagnosis of congestive heart 
failure, cardiomyopathy, and atrial fibrillation.
 
The examiner found that the Veteran's congestive heart 
failure and atrial fibrillation were secondary to an 
idiopathic biventricular cardiomyopathy.  The examiner 
further noted that there was no accepted medical evidence 
that PTSD or psychiatric illness in general caused 
cardiomyopathies.  Therefore, it was not at least as likely 
as not that the congestive heart failure or atrial 
fibrillation was caused by PTSD.  Furthermore, although 
somatic symptoms related to PTSD could either mimic or 
perhaps transiently exacerbate symptoms of congestive heart 
failure, the Veteran now had a stable cardiac status.  It was 
therefore not at least as likely as not that PTSD had caused 
a chronic or permanent aggravation of his congestive heart 
failure or atrial fibrillation.  

The premise used by the August 2005 examiner for determining 
that the Veteran's PTSD had not aggravated the congestive 
heart failure was that the Veteran had a stable cardiac 
status.  Since the Veteran subsequently died from congestive 
heart failure later that month, the VA examiner's premise no 
longer applies and additional medical opinions are necessary 
to resolve this issue.  
 
The Veteran's primary care provider wrote an opinion in 
February 2007 that the Veteran had died of congestive heart 
failure with atrial fibrillation and that it was her strong 
opinion that it was more likely than not that the cause of 
his death was secondary to multiple service connected 
conditions, namely PTSD and traumatic arthritis of the hips 
requiring prosthesis.  The examiner noted that the Veteran's 
PTSD flared during his recovery from hip surgeries and acute 
back injury in July 2002.  Because he was immobilized he 
could not engage in his usual stress reducing physical 
activities.  He had horrible flashback nightmares, injuring 
himself several times from flailing in his sleep during that 
time.  His first episode of atrial fibrillation had its onset 
during one of those excitatory nightmares.  This was the 
beginning of his congestive heart failure symptoms with the 
loss of his atrial kick.  Once he had the congestive heart 
failure and related renal insufficiency, his non-steroidal 
anti-inflammatory drugs were discontinued and he either 
failed or did not tolerate any of the alternative analgesic 
trials including narcotics.  His new restrictions due to his 
cardiac and musculoskeletal status caused more emotional 
stress and his secondary dyspnea was often difficult to 
distinguish as cardiopulmonary or anxiety (PTSD) related.  
The distinction became less important as his left ventricular 
function continued to decline.

The VA physician noted that the link between PTSD and heart 
disease had a pathophysiological basis; the physician went on 
to cite studies, which supported her opinion.  One article 
noted that while much of the pathology of PTSD was unclear, 
studies using magnetic resonance imaging had shown that there 
was a decreased hippocampal volume in patients with PTSD 
compared with matched controls.  Other reports had 
demonstrated increased central norepinephrine levels with 
down-regulated central adrenergic receptors, chronically 
decreased glucocorticoid levels with upregulation of their 
receptors (possibly accounting for the anecdotal finding that 
there were more autoimmune diseases in these patients), and 
hemispheric lateralization in which there was a relative 
failure of left hemispheric function (possibly accounting for 
the timeliness and ego-alien aspects of reexperiencing 
trauma).

An August 2007 VA medical opinion shows the Veteran's 
extensive medical records were reviewed including records of 
cardiology, orthopedic, and psychiatric treatment.  The 
examiner noted that the Veteran's history including his cause 
of death and the November 2002 onset of congestive heart 
failure.  The examiner also noted that after the 1973 hip 
surgery, the Veteran postoperatively had severe chest pain.  
The Veteran subsequently recovered from this without specific 
treatment for pulmonary embolus and there was never any 
suggestion of a cardiac condition in the cardiology 
evaluation at that time.  Before the 2002 hospitalization, 
there was a history of a few weeks onset of dyspnea on 
exertion and pedal edema.  He presented to VA with these 
symptoms and on chest x-ray was found to have cardiomegaly 
and clear signs of congestive heart failure.  At the time of 
admission, he was in a normal sinus rhythm.  Two days into 
his hospitalization, in the setting of a PTSD nightmare, he 
was found to be in atrial fibrillation with a rapid 
ventricular response.  He had already been admitted for 
congestive heart failure.  His subsequent evaluation revealed 
a markedly enlarged left atrium, indicative of a chronic 
condition, and one which would predispose him to atrial 
fibrillation.  The further evaluation showed a markedly 
reduced ejection fraction, severe wall motion abnormalities, 
and moderate to severe mitral regurgitation.  Subsequent 
cardiac catheterization in 2003 revealed normal coronary 
arteries and he was diagnosed with biventricular dilated 
cardiomyopathy.  

Between 2002 and 2005, he had a stuttering course, but 
generally went progressively downhill.  He had some 
improvement with cardiac rehabilitation, but this was 
transient and he subsequently was last admitted with 
congestive heart failure and chronic renal failure.  Because 
of his poor ejection fraction and a large component of right 
ventricular dysfunction, he was always teetering between 
hypotension from necessary diuresis and inadequate diuresis 
to try and maintain his blood pressure at a reasonable level.  
He had poor renal perfusion and was subsequently developing a 
cardiorenal syndrome characteristic of severe congestive 
heart failure.  

The examiner noted that there was no question that the 
Veteran had severe arthritic and chronic pain problems and 
PTSD.  However, his atrial fibrillation, which might have 
been partially triggered by PTSD, would have occurred in any 
case because it was a natural evolution and result of his 
severe dilated cardiomyopathy.  The definition of idiopathic 
dilated cardiomyopathy was that there was no known cause.  
There was no evidence in the medical literature that PTSD was 
a cause of dilated cardiomyopathy.  Clearly, most patients 
with PTSD did not develop dilated cardiomyopathy.  In the 
Veteran's case, he unfortunately had both conditions.  Nor 
was there any evidence that his arthritis hip disorder could 
have contributed to the development of a dilated 
cardiomyopathy.  There was no evidence in the medical 
literature that chronic pain or his surgeries could have 
caused a dilated cardiomyopathy.  There has been speculation 
that chronic catecholamine related to stress could 
conceivably affect the heart, but this was theoretical and 
not based on medical evidence.  It would be mere speculation 
and not evidence-based.  

Therefore, in conclusion, the examiner found that it was less 
likely than not that the Veteran's cause of death was related 
to his service-connected PTSD or his service-connected 
bilateral hip conditions and multiple surgeries.  Although 
the cause of the dilated cardiomyopathy was not known, it 
would be mere speculation to opine that it would be related 
to the PTSD.

The appellant submitted an article showing that PTSD might 
result in heart disease.  This medical literature, however, 
only raises a possibility of a relationship between the 
service-connected PTSD and congestive heart failure and does 
not show any actual relationship in the Veteran's case. See 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).  
Nonetheless, the appellant noted that she was a psychologist; 
so her opinion on the matter is of some probative value.

As noted, an opinion provided in August 2005 was based on the 
premise that the Veteran had a stable cardiac status, which 
was subsequently shown to be inaccurate. Accordingly, the 
Board considers that opinion of no probative value.
The record thus includes two probative medical opinions; one 
positive medical opinion and one negative medical opinion.  
As both contain cogent rationale, there is no reason shown to 
value one opinion over the other.  

Although the 2007 VA examiner, who provided the negative 
medical opinion reviewed the claims file and the one who 
provided the positive opinion did not state that the claims 
file was reviewed, the latter was the Veteran's primary care 
physician and would have knowledge of the Veteran's medical 
history.  Also, the 2007 examiner only addressed whether the 
Veteran's PTSD caused the congestive heart failure and not 
whether the PTSD aggravated it.  Further, the 2007 examiner 
acknowledged that the atrial fibrillation might have been 
partially triggered by the PTSD.  

As the medical evidence in this case is relatively equally-
balanced, all doubt is resolved in the favor of the appellant 
that the Veteran's service-connected PTSD aggravated his 
congestive heart failure.  See 38 C.F.R. § 3.102.  For this 
reason, service connection for the cause of the Veteran's 
death is warranted.

The appellant's service connection claim for the cause of the 
Veteran's death has been considered with respect to VA's duty 
to notify and assist.  Given the favorable outcome noted 
above, no conceivable prejudice to the appellant could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 

DIC pursuant to 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death. 38 U.S.C.A. § 1318(b); 38 C.F.R. 
§ 3.22(a).

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death. See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

It is undisputed that the Veteran was not a former prisoner 
of war and was not continuously rated totally disabling for a 
period of not less than five years from the date of his 
discharge from active duty, which was in 1952.  Thus, those 
parts of 38 U.S.C.A. § 1318 are not applicable.

The evidence of record at the time of the Veteran's death 
shows that service connection was in effect for residuals of 
total revision left hip replacement times two rated as 70 
percent disabling, effective October 7, 1996; residuals of 
total arthroplasty of the right hip rated as 70 percent 
disabling, effective February 1, 1997 (with a previous total 
temporary evaluation, effective December 15, 1995); PTSD 
rated as 70 percent disabling, effective September 30, 2004; 
degenerative arthritis of the lumbar spine rated as 20 
percent disabling, effective October 7, 1996; and 
degenerative arthritis of the bilateral knees, each rated as 
10 percent disabling, effective October 7, 1996; for a 
combined rating of 100 percent effective December 15, 1995.  
Thus, effective December 15, 1995, the Veteran had a 100 
percent rating. Prior to that date, his combined evaluation 
had been 70 percent.  Unfortunately for the appellant, the 
Veteran was continuously rated as totally disabled for nine 
and a half years, which is six months shy of the 10 year 
requirement.  In other words, the Veteran was not in receipt 
of a total disability rating for a period of 10 years 
immediately preceding his death as required under 38 U.S.C.A. 
§ 1318(b).

Therefore, the appellant is not eligible for DIC benefits 
under 38 U.S.C.A. § 1318(b) on the grounds that the Veteran 
had not been in receipt of, or actually established 
entitlement to, a total rating for ten years prior to his 
death. 38 C.F.R. § 3.22.  The total rating assigned for the 
hip, effective December 15, 1995, was based on the admission 
date for hospitalization prior to the right hip replacement.  
Prior to this the Veteran had received a 100 percent rating 
for the left hip replacement, effective February 3, 1994 to 
May 1, 1995.  However, as there was a gap in the 100 percent 
rating from May 1, 1995 to December 15, 1995, a 100 percent 
rating was not continuously in effect.  The appellant argued 
that the 100 percent rating for the right hip disability 
should be predated to June 1995 because that was the date of 
an x-ray that showed advanced degenerative joint disease with 
progression in the right hip.  However, temporary ratings for 
hospitalization do not apply until the Veteran is actually 
hospitalized.  See 38 C.F.R. § 4.29.  Moreover, there has 
been no allegation of clear and unmistakable error in any 
prior decision, nor has the appellant identified any other 
basis for granting this claim.  In essence, the facts of this 
case are not in dispute and the law is dispositive.  
Accordingly, the claim will be denied because of the absence 
of legal merit. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
In this regard, VA's duties to assist and notify do not 
apply.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.

REMAND

In April 2006, the RO denied entitlement to service 
connection for atrial fibrillation (also claimed as 
congestive heart failure) secondary to PTSD for purposes of 
accrued benefits.  The appellant filed a notice of 
disagreement with this decision in June 2006.  The statement 
of the case provided in September 2007 did not include this 
issue.  For this reason, a remand is necessary. 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case to the appellant and her 
representative addressing its denial of 
service connection for atrial fibrillation 
(also claimed as congestive heart failure) 
secondary to PTSD for purposes of accrued 
benefits.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claims.  The 
appellant must be advised of the time 
limit in which she may file a substantive 
appeal. See 38 C.F.R. § 20.302(b).  
Thereafter, if an appeal has been 
perfected, this issue should be returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


